 

Corindus Vascular Robotics, Inc. 8-K [cvrs-8k_083118.htm]

Exhibit 10.1

 

CORINDUS VASCULAR ROBOTICS, INC.

$30,000,000

COMMON STOCK

SALES AGREEMENT

 

August 31, 2018

 

Cowen and Company, LLC 

599 Lexington Avenue 

New York, NY 10022

 

Ladies and Gentlemen:

 

Corindus Vascular Robotics, Inc. (the “Company”), confirms its agreement
(this “Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

 

1.             Issuance and Sale of Shares. The Company agrees that, from time
to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through Cowen, acting as
agent and/or principal, shares (the “Placement Shares”) of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”), having an aggregate
offering price of up to $30,000,000. Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitation
set forth in this Section 1 on the number of shares of Common Stock issued and
sold under this Agreement shall be the sole responsibility of the Company, and
Cowen shall have no obligation in connection with such compliance. The issuance
and sale of Common Stock through Cowen will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement (as defined below) to issue the Common Stock.

 



 

 

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-217344), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Placement Shares (the “Prospectus Supplement”) to
the base prospectus included as part of such registration statement. The Company
has furnished to Cowen, for use by Cowen, copies of the prospectus included as
part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Placement Shares. Except where the context otherwise
requires, such registration statement, and any post-effective amendment thereto,
as amended when it became effective, including all documents filed as part
thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act or any subsequent registration statement on Form S-3 filed
pursuant to Rule 415(a)(6) under the Securities Act by the Company to cover any
Placement Shares is herein called the “Registration Statement.” The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act, together with any “issuer free writing
prospectus,” as defined in Rule 433 of the Securities Act regulations (“Rule
433”), relating to the Placement Shares that (i) is required to be filed with
the Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval System
(“EDGAR”).

 

2.             Placements. Each time that the Company wishes to issue and sell
the Placement Shares hereunder (each, a “Placement”), it will notify Cowen by
email notice (or other method mutually agreed to in writing by the parties) (a
“Placement Notice”) containing the parameters in accordance with which it
desires the Placement Shares to be sold, which shall at a minimum include the
number of shares of Placement Shares to be issued, the time period during which
sales are requested to be made, any limitation on the number of Placement Shares
that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from Cowen set forth on Schedule 2, as such Schedule 2 may be
amended in writing from time to time in accordance herewith. The Placement
Notice shall be effective upon receipt by Cowen unless and until (i) in
accordance with the notice requirements set forth in Section 4, Cowen declines
to accept the terms contained therein for any reason, in its sole discretion,
(ii) the entire amount of the Placement Shares have been sold, (iii) in
accordance with the notice requirements set forth in Section 4, the Company
suspends or terminates the Placement Notice for any reason, in the Company’s
sole and absolute discretion, (iv) the Company issues a subsequent Placement
Notice with parameters superseding those on the earlier dated Placement Notice,
or (v) this Agreement has been terminated under the provisions of Section 11.
The amount of any discount, commission or other compensation to be paid by the
Company to Cowen in connection with the sale of the Placement Shares shall be
calculated in accordance with the terms set forth in Schedule 3. It is expressly
acknowledged and agreed that neither the Company nor Cowen will have any
obligation whatsoever with respect to a Placement or any Placement Shares unless
and until the Company delivers a Placement Notice to Cowen and Cowen does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice will control.

 



- 2 - 

 

  

3.             Sale of Placement Shares by Cowen. Subject to the terms and
conditions herein set forth, upon the Company’s delivery of a Placement Notice,
and unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, Cowen, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the NYSE American (“Exchange”) to sell such Placement Shares up to the
amount specified, and otherwise in accordance with the terms of such Placement
Notice. Cowen will provide written confirmation to the Company (including by
email correspondence to each of the individuals of the Company set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) no later
than the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the volume-weighted
average price of the Placement Shares sold, and the Net Proceeds (as defined
below) payable to the Company. Cowen may sell Placement Shares by any method
permitted by law deemed to be an “at the market offering” as defined in Rule 415
of the Securities Act. Notwithstanding the provisions of Section 6(jj), Cowen
shall not purchase Placement Shares for its own account as principal unless
expressly authorized to do so by the Company in a Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that Cowen will be
successful in selling Placement Shares, and (ii) Cowen will incur no liability
or obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by Cowen to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3(a). For
the purposes hereof, “Trading Day” means any day on which the Company’s Common
Stock is purchased and sold on the principal market on which the Common Stock is
listed or quoted.

 

4.             Suspension of Sales.

 

(a)           The Company or Cowen may, upon notice to the other party in
writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended in
writing from time to time in accordance herewith.

 



- 3 - 

 

 

(b)           Notwithstanding any other provision of this Agreement, during any
period in which the Company is in possession of material non-public information,
the Company and Cowen agree that (i) no sale of Placement Shares will take
place, (ii) the Company shall not request the sale of any Placement Shares, and
(iii) Cowen shall not be obligated to sell or offer to sell any Placement
Shares.

 

5.             Settlement.

 

(a)           Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) hereto, and (iii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

 

(b)           Delivery of Placement Shares. On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting Cowen’s or its designee’s account
(provided Cowen shall have given the Company written notice of such designee at
least one (1) Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System (“DWAC”) or by
such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradeable, transferable, registered
shares in good deliverable form. Cowen will provide DWAC instructions or
instructions for delivery by other means with regard to the electronic transfer
of the Placement Shares. On each Settlement Date, Cowen will deliver the related
Net Proceeds in same day funds to an account designated by the Company on, or
prior to, the Settlement Date. The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 9(a) hereto, it will (i) hold Cowen harmless against any loss, claim,
damage, or reasonable and documented expense (including reasonable and
documented legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and (ii) pay to Cowen (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default. 

 



- 4 - 

 

 



6.             Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, Cowen that as of the date of this
Agreement, each Representation Date (as defined in Section 7(m)), each date on
which a Placement Notice is given, and any date on which Placement Shares are
sold hereunder:

 

(a)           Compliance with Registration Requirements. The Registration
Statement and any Rule 462(b) Registration Statement have been declared
effective by the Commission under the Securities Act. The Company has complied
to the Commission’s satisfaction with all requests of the Commission for
additional or supplemental information. No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the knowledge of the Company, contemplated or threatened
by the Commission. The Company meets the requirements for use of Form S-3 under
the Securities Act. The sale of the Placement Shares hereunder meets the
requirements of General Instruction I.B.1 of Form S-3.

 

(b)           No Misstatement or Omission. The Prospectus when filed complied
and, as amended or supplemented, if applicable, will comply in all material
respects with the Securities Act. Each of the Registration Statement, any
Rule 462(b) Registration Statement, the Prospectus and any post-effective
amendments or supplements thereto, at the time it became effective or its date,
as applicable, complied and as of each of the Settlement Dates, if any, complied
in all material respects with the Securities Act and did not and, as of each
Settlement Date, if any, did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each of the
Settlement Dates, if any, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences do not apply to statements in or omissions from the
Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Cowen furnished to the Company in writing by Cowen expressly for use
therein. There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement which
have not been described or filed as required.

 

(c)           Offering Materials Furnished to Cowen. The Company has delivered
to Cowen one complete copy of the Registration Statement and a copy of each
consent and certificate of experts filed as a part thereof, and conformed copies
of the Registration Statement (without exhibits) and the Prospectus, as amended
or supplemented, in such quantities and at such places as Cowen has reasonably
requested.

 

(d)           Not an Ineligible Issuer. The Company currently is not an
“ineligible issuer,” as defined in Rule 405 of the rules and regulation of the
Commission. The Company agrees to notify Cowen promptly if the Company becomes
an “ineligible issuer.”

 

(e)           Distribution of Offering Material By the Company. The Company has
not distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

 



- 5 - 

 

 

(f)           The Sales Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

 

(g)           Authorization of the Placement Shares. The Placement Shares, when
issued and delivered, will be duly authorized for issuance and sale pursuant to
this Agreement and, when issued and delivered by the Company against payment
therefor pursuant to this Agreement, will be duly authorized, validly issued,
fully paid and nonassessable.

 

(h)           No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.

 

(i)            No Material Adverse Change. Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change in the
condition, financial or otherwise, or in the business, operations or prospects,
whether or not arising from transactions in the ordinary course of business, of
the Company and its subsidiaries, considered as one entity (any such change is
called a “Material Adverse Change”); (ii) the Company and its subsidiaries,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business: and (iii) other than the quarterly dividends
payable on the Company’s outstanding shares of Series A Convertible Preferred
Stock, $0.0001 par value per share (the “Series A Preferred Stock Dividends”),
there has been no dividend or distribution of any kind declared, paid or made by
the Company or, except for regular quarterly dividends publicly announced by the
Company or dividends paid to the Company or other subsidiaries, by any of its
subsidiaries on any class of capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.

 

(j)            Independent Accountants. Ernst & Young LLP, who has expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules filed
with the Commission or incorporated by reference as a part of the Registration
Statement and included in the Prospectus, is an independent registered public
accounting firm as required by the Securities Act and the Exchange Act.

 

(k)           Preparation of the Financial Statements. The financial statements
filed with the Commission and incorporated by reference in the Registration
Statement and included in the Prospectus present fairly the consolidated
financial position of the Company and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified, it being understood that unaudited interim financial statements are
subject to normal year-end adjustments. The supporting schedules included in or
incorporated in the Registration Statement present fairly the information
required to be stated therein. Such financial statements and supporting
schedules have been prepared in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. No other financial statements or supporting schedules are
required to be included in or incorporated in the Registration Statement. The
financial data incorporated in the Prospectus under the caption “Ratio of
Earnings to Fixed Charges” fairly present the information set forth therein on a
basis consistent with that of the audited financial statements contained,
incorporated or deemed to be incorporated in the Registration Statement.

 



- 6 - 

 

 

(l)            Extensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(m)          Incorporation and Good Standing of the Company and its
Subsidiaries. The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus and to enter into and
perform its obligations under this Agreement. Corindus, Inc. and Corindus
Security Corporation are the Company’s only significant subsidiaries (as defined
in Rule 1-02 (w) of Regulation S-X of the Exchange Act) (the “Significant
Subsidiaries”). Each Significant Subsidiary has been duly organized and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its organization and has the requisite power and authority to
own, lease and operate its properties and to conduct its business as described
in the Prospectus. Each of the Company and each Significant Subsidiary is duly
qualified as a foreign corporation to transact business and is in good standing
in the State of Massachusetts and each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change. Except as described in the
Prospectus, all of the issued and outstanding equity interests of each
Significant Subsidiary have been duly authorized and validly issued, are fully
paid and nonassessable and are owned by the Company free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim. The Company
does not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit 21.1 to the Company’s
Annual Report on Form 10-K for the most recently ended fiscal year and other
than (i) those subsidiaries not required to be listed on Exhibit 21.1 by
Item 601 of Regulation S-K under the Exchange Act and (ii) those subsidiaries
formed since the last day of the most recently ended fiscal year.

 

(n)           Capital Stock Matters. The Common Stock conforms in all material
respects to the description thereof contained in the Prospectus. All of the
issued and outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable and have been issued in
compliance in all material respects with applicable federal and state securities
laws. None of the outstanding shares of Common Stock were issued in violation of
any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those accurately described in all material respects in
the Prospectus. The description of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Prospectus accurately and fairly presents in all
material respects the information required to be shown with respect to such
plans, arrangements, options and rights.

 



- 7 - 

 

 

(o)           Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws or is in default (or,
with the giving of notice or lapse of time, would be in default) (“Default”)
under any indenture, mortgage, loan or credit agreement, note, contract,
franchise, lease or other instrument to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), except for such Defaults as would not,
individually or in the aggregate, result in a Material Adverse Change. The
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by the Prospectus (i) have been duly
authorized by all necessary corporate action and will not result in any
violation of the provisions of the charter or by-laws of the Company or any
subsidiary, (ii) will not conflict with or constitute a breach of, or Default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change and (iii) will not result in any material violation
of any law, administrative regulation or administrative or court decree
applicable to the Company or any subsidiary. No consent, approval, authorization
or other order of, or registration or filing with, any court or other
governmental or regulatory authority or agency, is required for the Company’s
execution, delivery and performance of this Agreement and consummation of the
transactions contemplated hereby and by the Prospectus, except such as have been
obtained or made by the Company and are in full force and effect under the
Securities Act, applicable state securities or blue sky laws and from the
Financial Industry Regulatory Authority (“FINRA”).

 

(p)           No Material Actions or Proceedings. Except as disclosed in the
Prospectus, there are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened against or affecting the
Company or any of its subsidiaries, or to which any property owned or leased by
the Company or any of its subsidiaries is, or may reasonably be expected to
become, the subject of relating to environmental or discrimination matters,
where in any such case such actions, suits or proceedings would reasonably be
expected to result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement. No material
labor dispute with the employees of the Company or any of its subsidiaries
exists or, to the Company’s knowledge, is threatened or imminent.

 

(q)           All Necessary Permits, etc. The Company and each subsidiary
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, other than those the failure
to possess or own would not result in a Material Adverse Change, and neither the
Company nor any subsidiary has received any written notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Change.

 



- 8 - 

 

 

(r)            Tax Law Compliance. The Company and its consolidated subsidiaries
have filed all necessary federal, state and foreign income, property and
franchise tax returns and have paid all taxes required to be paid by any of them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them except as may be being contested in good faith and by
appropriate proceedings. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 6(k)
above in respect of all federal, state and foreign income, property and
franchise taxes for all periods as to which the tax liability of the Company or
any of its consolidated subsidiaries has not been finally determined.

 

(s)           Company Not an “Investment Company”. The Company is not, and after
receipt of payment for the Placement Shares will not be, an “investment company”
within the meaning of Investment Company Act of 1940, as amended
(the “Investment Company Act”).

 

(t)            Insurance. Except as otherwise described in the Prospectus, each
of the Company and its subsidiaries are insured by insurers of recognized
financial responsibility with policies in such amounts and with such deductibles
and covering such risks as the Company considers to be in accordance with
customary industry practice for the business for which it is engaged and
companies of comparable size, market capitalization and stage of business. The
Company has no reason to believe that it or any subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar insurers as may be necessary or
appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.

 

(u)           No Price Stabilization or Manipulation. The Company has not taken
and will not take, directly or indirectly, any action designed to or that might
be reasonably expected to cause or result in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Placement Shares.

 

(v)           Related Party Transactions. There are no business relationships or
“related-party transactions” (as defined in Item 404 of Regulation S-K under the
Exchange Act) involving the Company or any subsidiary or any other person
required to be described in the Prospectus which have not been described as
required.

 

(w)          Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Settlement Dates, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

(x)           No Unlawful Contributions or Other Payments. Neither the Company
nor any of its subsidiaries nor, to the Company’s knowledge, any director,
officer, employee or agent of the Company or any subsidiary has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

 



- 9 - 

 

 

(y)           Compliance with Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

 

(z)           Compliance with OFAC. None of the Company, any of its subsidiaries
or, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Placement Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(aa)         Company’s Accounting System. The Company maintains a system of
“internal control over financial reporting” (as such term is defined in Rule
13a-15(f) under the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed by their respective principal executive and
principal financial officers, or under their supervision, to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. GAAP and
to maintain accountability for assets; (iii) access to assets is permitted only
in accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as set forth in the Prospectus, the Company’s internal
control over financial reporting is effective. Except as described in the
Prospectus, since the end of the Company’s most recent audited fiscal year,
there has been (A) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(bb)        Disclosure Controls. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management to allow timely decisions regarding disclosures. The
Company has conducted evaluations of the effectiveness of its disclosure
controls as required by Rule 13a-15 of the Exchange Act.

 



- 10 - 

 

 

(cc)         Compliance with Environmental Laws. Except as otherwise described
in the Prospectus, and except as would not, individually or in the aggregate,
result in a Material Adverse Change (i) neither the Company nor any of its
subsidiaries is in violation of any applicable federal, state, local or foreign
law or regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, nor has the Company or any of its subsidiaries
received any written communication, whether from a governmental authority,
employee or otherwise, that alleges that the Company or any of its subsidiaries
is in violation of any Environmental Law; (ii) there is no claim, action or
cause of action filed with a court or governmental authority, no investigation
with respect to which the Company has received written notice, and no written
notice by any person or entity alleging potential liability for investigatory
costs, cleanup costs, governmental responses costs, natural resources damages,
property damages, personal injuries, attorneys’ fees or penalties arising out
of, based on or resulting from the presence, or release into the environment, of
any Material of Environmental Concern at any location owned, leased or operated
by the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries or any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law; and (iii) to
the best of the Company’s knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence or disposal of any
Material of Environmental Concern, that reasonably could result in a violation
of any Environmental Law or form the basis of a potential Environmental Claim
against the Company or any of its subsidiaries or against any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.

 



- 11 - 

 

 

(dd)        Intellectual Property. To the Company’s knowledge, the Company and
its subsidiaries own or possess the right to use all (i) patents, patent
applications, trademarks, trademark registrations, service marks, service mark
registrations, Internet domain name registrations, copyrights, copyright
registrations, licenses, trade secret rights (“Intellectual Property Rights”)
and (ii) inventions, software, works of authorships, trademarks, service marks,
trade names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or procedures)
(collectively, “Intellectual Property Assets”) necessary to conduct their
respective businesses as currently conducted and as proposed to be conducted and
described in the Prospectus and which failure to do so would reasonably be
expected to result in a Material Adverse Change. To the Company’s knowledge, the
Company and its subsidiaries have not received any opinion from their legal
counsel concluding that any activities of their respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property Rights of any other person, and have not received written notice of any
challenge, which is to their knowledge still pending, by any other person to the
rights of the Company and its subsidiaries with respect to any Intellectual
Property Rights or Intellectual Property Assets owned or used by the Company or
its subsidiaries. To the knowledge of the Company, the Company and its
subsidiaries’ respective businesses as now conducted do not give rise to any
infringement of, any misappropriation of, or other violation of, any valid and
enforceable Intellectual Property Rights of any other person. All licenses for
the use of the Intellectual Property Rights described in the Prospectus are
valid, binding upon, and enforceable by or against the parties thereto in
accordance to its terms. The Company has complied in all material respects with,
and is not in breach nor has received any asserted or threatened claim of breach
of any Intellectual Property license, and the Company has no knowledge of any
breach or anticipated breach by any other person to any license to Intellectual
Property Rights. Except as described in the Prospectus, no claim has been made
against the Company alleging the infringement by the Company of any Intellectual
Property Rights of any person. The Company has taken all reasonable steps to
protect, maintain and safeguard its Intellectual Property Rights, including the
execution of appropriate nondisclosure and confidentiality agreements, except
where failure to do so would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change. The consummation of the
transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted.

 

(ee)         FDA. As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company or
any of its subsidiaries (each such product, a “Product”), such Product is being
manufactured, packaged, labeled, tested, distributed, sold and/or marketed by
the Company in compliance with all applicable requirements under FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have a Material Adverse Change.
There is no pending, completed or, to the Company’s knowledge, threatened action
(including any lawsuit, arbitration, or legal or administrative or regulatory
proceeding, charge, complaint, or investigation) against the Company or any of
its subsidiaries, and none of the Company or any of its subsidiaries has
received any written notice, warning letter or other communication from the FDA
or any other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any Product, (iii) imposes a
clinical hold on any clinical investigation by the Company or any of its
subsidiaries, (iv) enjoins production at any facility of the Company or any of
its subsidiaries, (v) enters or proposes to enter into a consent decree of
permanent injunction with the Company or any of its subsidiaries, or (vi)
otherwise alleges any violation of any laws, rules or regulations by the Company
or any of its subsidiaries, and which, either individually or in the aggregate,
would have a Material Adverse Change. The properties, business and operations of
the Company have been and are being conducted in all material respects in
accordance with all applicable laws, rules and regulations of the FDA. The
Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by the Company.

 



- 12 - 

 

 

(ff)          Listing. The Company is subject to and in compliance in all
material respects with the reporting requirements of Section 13 or Section 15(d)
of the Exchange Act. The Common Stock is registered pursuant to Section 12(b) or
Section 12(g) of the Exchange Act and is listed on the Exchange, and the Company
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Exchange, nor has the Company received any
notification that the Commission or the Exchange is contemplating terminating
such registration or listing.

 

(gg)        Brokers. Except for Cowen, there is no broker, finder or other party
that is entitled to receive from the Company any brokerage or finder’s fee or
other fee or commission as a result of any transactions contemplated by this
Agreement.

 

(hh)        No Outstanding Loans or Other Indebtedness. Except as described in
the Prospectus, there are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the members of any of them.

 

(ii)           No Reliance. The Company has not relied upon Cowen or legal
counsel for Cowen for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

 

(jj)           FINRA Exemption. To enable Cowen to rely on Rule 5110(b)(7)(C)(i)
of FINRA, the Company represents that the Company (i) has a non-affiliate,
public common equity float of at least $150 million or a non-affiliate, public
common equity float of at least $100 million and annual trading volume of at
least three million shares and (ii) has been subject to the Exchange Act
reporting requirements for a period of at least 36 months.

 

(kk)         Compliance with Laws. The Company has not been advised, and has no
reason to believe, that it and each of its subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result in a Material Adverse Change.

 



- 13 - 

 

 

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen in connection with this Agreement shall be deemed to be a
representation and warranty by the Company to Cowen as to the matters set forth
therein.

 

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

7.             Covenants of the Company. The Company covenants and agrees with
Cowen that:

 

(a)           Registration Statement Amendments. After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by Cowen under the Securities Act (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act) (the “Prospectus Delivery Period”), (i) the Company
will notify Cowen promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information, (ii) the Company will prepare and file with the
Commission, promptly upon Cowen’s request, any amendments or supplements to the
Registration Statement (insofar as it relates to the transactions contemplated
hereby) or Prospectus that, in Cowen’s reasonable opinion, may be necessary or
advisable to comply with applicable law in connection with the distribution of
the Placement Shares by Cowen (provided, however, that the failure of Cowen to
make such request shall not relieve the Company of any obligation or liability
hereunder, or affect Cowen’s right to rely on the representations and warranties
made by the Company in this Agreement, and provided further, that the only
remedy Cowen shall have with respect to the failure by the Company to make such
filing shall be to cease making sales under this Agreement until such amendment
or supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus, other than documents
incorporated by reference, relating to the Placement Shares or a security
convertible into the Placement Shares unless a copy thereof has been submitted
to Cowen within a reasonable period of time before the filing and Cowen has not
reasonably objected thereto (provided, however, that the failure of Cowen to
make such objection shall not relieve the Company of any obligation or liability
hereunder, or affect Cowen’s right to rely on the representations and warranties
made by the Company in this Agreement, and provided further, that the only
remedy Cowen shall have with respect to the failure by the Company to obtain
such consent shall be to cease making sales under this Agreement) and the
Company will furnish to Cowen at the time of filing thereof a copy of any
document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus, other than documents incorporated by reference, to be filed with the
Commission as required pursuant to the applicable paragraph of Rule 424(b) of
the Securities Act.

 



- 14 - 

 

 

(b)           Notice of Commission Stop Orders. The Company will advise Cowen,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.

 

(c)           Delivery of Prospectus; Subsequent Changes. During the Prospectus
Delivery Period, the Company will comply with all requirements imposed upon it
by the Securities Act, as from time to time in force, and to file on or before
their respective due dates (taking into account any extensions available under
the Exchange Act) all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act. If
during such period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during such
period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Cowen to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance; provided, however, that the Company may
delay any such amendment or supplement if, in the reasonable judgement of the
Company, it is in the best interest of the Company to do so. Until such time as
the Company shall have corrected such statement or omission or effected such
compliance, the Company shall not request that Cowen resume the offering of
Placement Shares.

 

(d)           Listing of Placement Shares. During the Prospectus Delivery
Period, the Company will use its commercially reasonable efforts to cause the
Placement Shares to be listed on the Exchange and to qualify the Placement
Shares for sale under the securities laws of such jurisdictions as Cowen
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.

 

(e)           Delivery of Registration Statement and Prospectus. The Company
will furnish to Cowen and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the Prospectus
Delivery Period (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Cowen may from time to
time reasonably request and, at Cowen’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to Cowen to the extent such document is
available on EDGAR.

 



- 15 - 

 

 

(f)            Earnings Statement. The Company will make generally available to
its security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act. The Company’s compliance with the
periodic reporting requirements of the Exchange Act shall be deemed to satisfy
the requirements of this Section 7(f).

 

(g)           Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, in
accordance with the provisions of Section 11 hereunder, will pay the following
expenses all incident to the performance of its obligations hereunder,
including, but not limited to, expenses relating to (i) the preparation,
printing and filing of the Registration Statement and each amendment and
supplement thereto, of each Prospectus and of each amendment and supplement
thereto, (ii) the preparation, issuance and delivery of the Placement Shares,
(iii) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(d) of this Agreement, including
filing fees (provided, however, that any fees or disbursements of counsel for
Cowen in connection therewith shall be paid by Cowen except as set forth in
(vii) below), (iv) the printing and delivery to Cowen of copies of the
Prospectus and any amendments or supplements thereto, and of this Agreement, (v)
the fees and expenses incurred in connection with the listing or qualification
of the Placement Shares for trading on the Exchange, (vi) the filing fees and
expenses, if any, of the Commission, (vii) the filing fees and associated legal
expenses of Cowen’s outside counsel for filings with the FINRA Corporate
Financing Department, such legal expense reimbursement not to exceed $12,500
and, (viii) the reasonable fees and disbursements of Cowen’s counsel in an
amount not to exceed $50,000.

 

(h)           Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”

 

(i)            Notice of Other Sales. During the pendency of any Placement
Notice given hereunder, and for five (5) Trading Days following the termination
of any Placement Notice given hereunder, the Company shall provide Cowen notice
as promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with (i) the issuance, grant or sale
of Common Stock options to purchase shares of Common Stock, restricted shares of
Common Stock, restricted stock units, other equity awards, or Common Stock
issuable upon the exercise or vesting of options, restricted stock units or
other equity awards pursuant to any stock option, stock bonus or other stock
plan or arrangement for bona fide compensatory purposes or pursuant to any
“inducement grant” or prospective employees of the Company, (ii) the issuance of
securities in connection with an acquisition, merger or sale or purchase of
assets, (iii) the issuance or sale of Common Stock pursuant to any dividend
reinvestment plan that the Company may adopt from time to time provided the
implementation of such plan is disclosed to Cowen in advance, (iv) any shares of
Common Stock issuable upon the exchange, conversion or redemption of securities
or the exercise of warrants, options or other rights in effect or outstanding or
disclosed in filings by the Company available on EDGAR or otherwise in writing
to Cowen prior to the date of the applicable Placement Notice, (v) the issuance
of Common Stock, or securities convertible into or exercisable for Common Stock,
offered and sold in a privately negotiated transaction to vendors, customers or
strategic partners or (vi) the issuance of any shares of the Company’s Series
A-1 Convertible Preferred Stock, $0.0001 par value per share, in respect of the
Series A Preferred Stock Dividends. Notwithstanding the foregoing, nothing
herein shall be construed to restrict the Company’s ability, or require the
Company to provide notice to Cowen, to file a registration statement under the
Securities Act.

 



- 16 - 

 

 

(j)            Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice or prior to the tender of a new Placement Notice,
advise Cowen promptly after it shall have received notice or obtained knowledge
of any information or fact that would alter or affect in any material respect
any opinion, certificate, letter or other document provided to Cowen pursuant to
this Agreement.

 

(k)           Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by Cowen or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as Cowen may reasonably request.

 

(l)            Required Filings Relating to Placement of Placement Shares. The
Company agrees that on or before such dates as the Securities Act shall require,
the Company will either (i) include in its quarterly reports on Form 10-Q and
its annual reports on Form 10-K, a summary detailing, within the relevant
period, the amount of Placement Shares sold through Cowen, the Net Proceeds to
the Company and the compensation payable by the Company to Cowen with respect to
such Placement Shares or (ii) file a prospectus supplement with the Commission
under the applicable paragraph of Rule 424(b) under the Securities Act (each and
every filing under Rule 424(b), a “Filing Date”), which prospectus supplement
will set forth, within the relevant period, the amount of Placement Shares sold
through Cowen, the Net Proceeds to the Company and the compensation payable by
the Company to Cowen with respect to such Placement Shares, and deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market.

 

(m)          Representation Dates; Certificate. On or prior to the First
Delivery Date and each time the Company subsequently thereafter during the term
of this Agreement (i) files the Prospectus relating to the Placement Shares or
amends or supplements the Registration Statement or the Prospectus relating to
the Placement Shares (other than a prospectus supplement filed in accordance
with Section 7(l) of this Agreement) by means of a post-effective amendment,
sticker, or supplement but not by means of incorporation of document(s) by
reference to the Registration Statement or the Prospectus relating to the
Placement Shares; (ii) files an annual report on Form 10-K under the Exchange
Act; (iii) files its quarterly reports on Form 10-Q under the Exchange Act; or
(iv) files a current report on Form 8-K containing amended financial information
(other than a filing made in connection with the issuance of an earnings release
or other information “furnished” under Items 2.02 or 7.01 of Form 8-K) under the
Exchange Act (each date of filing of one or more of the documents referred to in
clauses (i) through (iv) shall be a “Representation Date”); the Company shall
furnish Cowen with a certificate, in the form attached hereto as Exhibit 7(m)
within three (3) Trading Days of any Representation Date if requested by Cowen.
The requirement to provide a certificate under this Section 7(m) shall be
automatically waived for any Representation Date occurring at a time at which no
Placement Notice is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers a Placement Notice hereunder (which for
such calendar quarter shall be considered a Representation Date) and the next
occurring Representation Date; provided, however, that such waiver shall not
apply for any Representation Date on which the Company files its annual report
on Form 10-K. Notwithstanding the foregoing, if the Company subsequently decides
to sell Placement Shares following a Representation Date when the Company relied
on such waiver and did not provide Cowen with a certificate under this Section
7(m), then before the Company delivers the Placement Notice or Cowen sells any
Placement Shares, the Company shall provide Cowen with a certificate, in the
form attached hereto as Exhibit 7(m), dated the date of the Placement Notice.

 



- 17 - 

 

 

(n)           Legal Opinion. On or prior to the First Delivery Date and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause to be
furnished to Cowen a written opinion of Mintz, Levin, Cohn, Ferris, Glovsky and
Popeo, P.C. (“Company Counsel”), or other counsel satisfactory to Cowen, in form
and substance reasonably satisfactory to Cowen and its counsel, dated the date
that the opinion is required to be delivered, substantially similar to the form
attached hereto as Exhibit 7(n)(i) and Exhibit 7(n)(ii), respectively, modified,
as necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented; provided, however, that in lieu of such opinions for
subsequent Representation Dates, counsel may furnish Cowen with a letter (a
“Reliance Letter”) to the effect that Cowen may rely on a prior opinion
delivered under this Section 7(n) to the same extent as if it were dated the
date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).

 

(o)           Comfort Letter. On or prior to the First Delivery Date and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause its
independent accountants to furnish Cowen letters (the “Comfort Letters”), dated
the date the Comfort Letter is delivered, in form and substance reasonably
satisfactory to Cowen, (i) confirming that they are an independent registered
public accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to Cowen in connection with registered public
offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

(p)           Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than Cowen; provided,
however, that the Company may bid for and purchase shares of its Common Stock in
accordance with Rule 10b-18 under the Exchange Act.

 



- 18 - 

 

 

(q)           Insurance. The Company and its subsidiaries shall maintain, or
cause to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business in which it is engaged.

 

(r)            Compliance with Laws. The Company and each of its subsidiaries
shall use commercially reasonable efforts to maintain, or cause to be
maintained, all material environmental permits, licenses and other
authorizations required by federal, state and local law in order to conduct
their businesses as described in the Prospectus, and the Company and each of its
subsidiaries shall conduct their businesses, or cause their businesses to be
conducted, in substantial compliance with such permits, licenses and
authorizations and with applicable environmental laws, except where the failure
to maintain or be in compliance with such permits, licenses and authorizations
would not reasonably be expected to result in a Material Adverse Change.

 

(s)           Investment Company Act. The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor its subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretations as to entities
that are not considered an investment company.

 

(t)            Securities Act and Exchange Act. The Company will use its
reasonable best efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Placement
Shares as contemplated by the provisions hereof and the Prospectus.

 

(u)          No Offer to Sell. Other than the Prospectus and any free writing
prospectus (as defined in Rule 405 under the Securities Act) approved in advance
by the Company and Cowen in its capacity as principal or agent hereunder,
neither Cowen nor the Company (including its agents and representatives, other
than Cowen in its capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined in Rule 405 under the
Securities Act), required to be filed with the Commission, that constitutes an
offer to sell or solicitation of an offer to buy Placement Shares hereunder.

 

(v)           Sarbanes-Oxley Act. The Company and its subsidiaries will use
their reasonable best efforts to comply with all effective and applicable
provisions of the Sarbanes-Oxley Act.

 



- 19 - 

 

 

8.             Conditions to Cowen’s Obligations. The obligations of Cowen
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the Company of its obligations hereunder, to
the completion by Cowen of a due diligence review satisfactory to Cowen in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:

 

(a)           Registration Statement Effective. The Registration Statement (or a
successor registration statement) shall be effective and shall be available for
(i) all sales of Placement Shares issued pursuant to all prior Placement Notices
and (ii) the sale of all Placement Shares contemplated to be issued by any
Placement Notice.

 

(b)           No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company or any of its
subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; or (iv) the occurrence of any event that
makes any material statement made in the Registration Statement or the
Prospectus or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, related Prospectus or such
documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(c)           No Misstatement or Material Omission. Cowen shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

 

(d)           Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Change or any
development that could reasonably be expected to result in a Material Adverse
Change, or any downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of Cowen (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.

 



- 20 - 

 

 

(e)           Company Counsel Legal Opinion. Cowen shall have received the
opinions of Company Counsel required to be delivered pursuant to Section 7(n) on
or before the date on which such delivery of such opinion is required pursuant
to Section 7(n).

 

(f)            Cowen Counsel Legal Opinion. Cowen shall have received from Duane
Morris LLP, counsel for Cowen, such opinion or opinions, on or before the date
on which the delivery of the Company Counsel legal opinion is required pursuant
to Section 7(n), with respect to such matters as Cowen may reasonably require,
and the Company shall have furnished to such counsel such documents as they
request for enabling them to pass upon such matters.

 

(g)           Comfort Letter. Cowen shall have received the Comfort Letter
required to be delivered pursuant to Section 7(o) on or before the date on which
such delivery of such Comfort Letter is required pursuant to Section 7(o).

 

(h)           Representation Certificate. Cowen shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).

 

(i)            Secretary’s Certificate. On or prior to the First Delivery Date,
Cowen shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to Cowen and its
counsel.

 

(j)            No Suspension. Trading in the Common Stock shall not have been
suspended on the Exchange.

 

(k)           Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to Cowen such appropriate further information, certificates and documents as
Cowen may have reasonably requested. All such opinions, certificates, letters
and other documents shall have been in compliance with the provisions hereof.
The Company will furnish Cowen with such conformed copies of such opinions,
certificates, letters and other documents as Cowen shall have reasonably
requested.

 

(l)            Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.

 

(m)          Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.

 

(n)           No Termination Event. There shall not have occurred any event that
would permit Cowen to terminate this Agreement pursuant to Section 11(a).

 



- 21 - 

 

 

9.             Indemnification and Contribution.

 

(a)           Company Indemnification. The Company agrees to indemnify and hold
harmless Cowen, the directors, officers, partners, employees and agents of Cowen
and each person, if any, who (i) controls Cowen within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with Cowen (a “Cowen Affiliate”) from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which Cowen, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or in any application or other document executed by
or on behalf of the Company in connection with this Agreement or based on
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading in light of the
circumstances under which they were made (except with respect to the
Registration Statement) or (z) any breach by any of the indemnifying parties of
any of their respective representations, warranties and agreements contained in
this Agreement; provided, however, that this indemnity agreement shall not apply
to the extent that such loss, claim, liability, expense or damage arises from
the sale of the Placement Shares pursuant to this Agreement and is caused
directly or indirectly by an untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with the Agent’s
Information. This indemnity agreement will be in addition to any liability that
the Company might otherwise have.

 

(b)           Cowen Indemnification. Cowen agrees to indemnify and hold harmless
the Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company from and against any and all loss, liability, claim, damage and expense
described in the indemnity contained in Section 9(a), as and when incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Registration Statement (or any amendments
thereto) or the Prospectus (or any amendment or supplement thereto) in reliance
upon and in conformity with the Agent’s Information.

 



- 22 - 

 

 

(c)           Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture or material impairment of substantive rights or
defenses by the indemnifying party. If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party, (2)
the indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred after
the indemnifying party receives a written invoice relating to such fees,
disbursements and other charges. An indemnifying party will not, in any event,
be liable for any settlement of any action or claim effected without its written
consent. No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

 



- 23 - 

 

 

(d)           Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or Cowen,
the Company and Cowen will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than Cowen, such as
persons who control the Company within the meaning of the Securities Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company and
Cowen may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and Cowen on the
other. The relative benefits received by the Company on the one hand and Cowen
on the other hand shall be deemed to be in the same proportion as the total Net
Proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by Cowen from
the sale of Placement Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and Cowen, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or Cowen, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and Cowen agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof. Notwithstanding the foregoing
provisions of this Section 9(d), Cowen shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of Cowen, will have the same rights to contribution as that party, and
each officer of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 9(d), will notify any such
party or parties from whom contribution may be sought, but the omission to so
notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 9(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.

 



- 24 - 

 

 

10.          Representations and Agreements to Survive Delivery. The indemnity
and contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

11.          Termination.

 

(a)           Cowen shall have the right by giving written notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Change, or any development that could reasonably be expected to result in a
Material Adverse Change has occurred that, in the reasonable judgment of Cowen,
may materially impair the ability of Cowen to sell the Placement Shares
hereunder, (ii) the Company shall have failed, refused or been unable to perform
any agreement on its part to be performed hereunder; provided, however, in the
case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(m),
7(n), or 7(o), Cowen’s right to terminate shall not arise unless such failure to
deliver (or cause to be delivered) continues for more than thirty (30) days from
the date such delivery was required; (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled; provided, however, Cowen’s right to
terminate pursuant to this Section 11(a)(iii) shall not arise unless such
condition, if capable of being fulfilled, is not fulfilled within ten (10) days
after the date the Company is provided with written notice by Cowen that such
condition has not been fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on the Exchange shall
have occurred. Any such termination shall be without liability of any party to
any other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required written notice
as specified in Section 12 (Notices).

 

(b)          The Company shall have the right (i) to terminate this Agreement by
giving two (2) days’ notice as hereinafter specified and, (ii) if the Company
intends to consummate a registered direct or public offering using the
Registration Statement (a “Shelf Takedown”) with an aggregate offering amount
that may exceed the sum of (x) the then-available offering amount under the
Registration Statement minus (y) the then-available offering amount under this
Agreement, then the Company may terminate this Agreement or reduce the available
offering amount under this Agreement immediately upon written notice to Cowen,
in each case, in its sole discretion at any time after the date of this
Agreement. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

 

(c)           Cowen shall have the right, by giving two (2) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

 



- 25 - 

 

 

(d)           Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through Cowen on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(g), Section 9, Section
10, Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

 

(e)           This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect. Upon termination of this Agreement, the Company shall not have any
liability to Cowen for any discount, commission or other compensation with
respect to any Placement Shares not sold through Cowen pursuant to this
Agreement.

 

(f)           Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by Cowen or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

 

12.           Notices. All notices or other communications required or permitted
to be given by any party to any other party pursuant to the terms of this
Agreement shall be in writing, unless otherwise specified in this Agreement, and
if sent to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599
Lexington Avenue, New York, NY 10022, fax no. 646-562-1124, Attention: General
Counsel with a copy to Duane Morris LLP, attention: James T. Seery, e-mail
jtseery@duanemorris.com; or if sent to the Company, shall be delivered to
Corindus Vascular Robotics, Inc. attention: David W. Long, Chief Financial
Officer, e-mail: David.Long@corindus.com with a copy to Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., attention: William C. Hicks, Esq., e-mail:
wchicks@mintz.com. Each party to this Agreement may change such address for
notices by sending to the parties to this Agreement written notice of a new
address for such purpose. Each such notice or other communication shall be
deemed given (i) when delivered personally or by verifiable facsimile
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day (as defined below), or, if such day is not a Business
Day on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

 

13.           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and Cowen and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that Cowen may assign its
rights and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent.

 



- 26 - 

 

 

14.           Adjustments for Share Splits. The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any stock consolidation, stock split, stock dividend,
recapitalization or similar event effected with respect to the Common Stock.

 

15.           Entire Agreement; Amendment; Severability. This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and Cowen. In the event that any one or more
of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

16.          Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

17.          Waiver of Jury Trial. The Company and Cowen each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.

 

18.          Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

 

(a)           Cowen has been retained solely to act as sales agent in connection
with the sale of the Placement Shares and that no fiduciary, advisory or agency
relationship between the Company and Cowen has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Cowen
has advised or is advising the Company on other matters;

 



- 27 - 

 

 

(b)           the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;

 

(c)           the Company has been advised that Cowen and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that Cowen has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and

 

(d)           the Company waives, to the fullest extent permitted by law, any
claims it may have against Cowen for breach of fiduciary duty or alleged breach
of fiduciary duty in connection with the transactions contemplated by this
Agreement and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

 

19.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or electronic
transmission.

 

20.           Definitions. As used in this Agreement, the following term has the
meaning set forth below:

 

(a)           “Agent’s Information” means, solely the following information in
the Prospectus: the third sentence of the eighth paragraph under the caption
“Plan of Distribution” in the Prospectus.

 

(b)           “subsidiary” has the meaning set forth in Rule 405 of the
Securities Act.

 

21.           Headings; Construction. The section and exhibit headings herein
are for convenience only and shall not affect the construction hereof. Each
reference in this Agreement to any Section or Schedule shall be to such Section
or Schedule of this Agreement, unless the context indicates otherwise.

 

[Remainder of Page Intentionally Blank]

 



- 28 - 

 

 

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen. 



        Very truly yours,         COWEN AND COMPANY, LLC         By: /s/ Michael
Murphy   Name:  Michael Murphy   Title: Director         ACCEPTED as of the date
  first-above written:         CORINDUS VASCULAR ROBOTICS, INC.         By: /s/
David W. Long   Name: David W. Long   Title: Chief Financial Officer



 



- 29 - 

 





 

SCHEDULE 1

 

form of PLACEMENT NOTICE

 

From:[                              ]



Cc:[                              ] To:[                              ]
Subject:Cowen at the Market Offering—Placement Notice Date:_______________,
20___



 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Corindus Vascular Robotics, Inc., a Delaware corporation (the
“Company”), and Cowen and Company, LLC (“Cowen”) dated August 31, 2018 (the
“Agreement”), I hereby request on behalf of the Company that Cowen sell up to [
] shares of the Company’s common stock, par value $0.0001 per share, at a
minimum market price of $_______ per share. Sales should begin on the date of
this Notice and shall continue until [DATE] [all shares are sold].

 



 

 

 

SCHEDULE 2

 

Notice Parties

 

The Company

 



Mark Toland        Chief Executive Officer     David Long  Chief Financial
Officer

 

Cowen

 



Michael J. Murphy        Director     William Follis Director

 



 

 



 

SCHEDULE 3

 

Compensation

 

Cowen shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Placement Shares pursuant to the terms of this Agreement.

 



 

 

 

Exhibit 7(n)(i)

 

[Matters to be covered by initial OPINION OF

 

COMPANY’S COUNSEL]

 

(i)As of August 31, 2018, the Company had an authorized capitalization as set
forth in its statements of financial condition included or incorporated by
reference in the Prospectus. All of the outstanding shares of Common Stock
conform, in all material respects, to the description thereof contained in the
Prospectus.

 

(ii)The Company is a corporation in good standing under the laws of the State of
Delaware. The Company has the corporate power to own, lease and operate its
properties and conduct its business in all material respects as described under
the headings “Item 1 Business” and “Item 2 Properties” in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2017.

 

(iii)The Company is duly qualified and is in good standing as a foreign
corporation authorized to do business in the Commonwealth of Massachusetts.

 

(iv)The execution, delivery and performance of the Sales Agreement by the
Company and the transactions contemplated thereby do not result in any breach
of, or constitute a default under (nor constitute an event that with notice,
lapse of time or both would constitute a breach of or default under), (i) the
charter or bylaws of the Company, (ii) any agreement listed on Schedule 1 hereto
or (iii) to our knowledge, any Applicable Law or any decree, judgment or order
applicable to the Company (other than state and foreign securities or blue sky
laws, as to which we express no opinion) in each case that, in our experience,
is normally applicable to transactions of the type contemplated by the Sales
Agreement, except in the case of clauses (ii) and (iii) for such conflicts,
breaches or defaults, which individually or in the aggregate would not be
reasonably expected to have a Material Adverse Change.

 

(v)The Company has the corporate power to execute and deliver the Sales
Agreement and to issue, sell and deliver the Common Stock as contemplated in the
Sales Agreement. The Sales Agreement has been duly authorized, executed and, so
far as is known to us, delivered by the Company.

 

(vi)No approval, authorization, consent or order of, or filing with, any federal
or state governmental or regulatory commission, board, body, authority or agency
is required under Applicable Law in connection with the execution, delivery and
performance of the Sales Agreement, or the consummation of the transactions
contemplated thereby, by the Company, other than under the Securities Act or the
Securities Exchange Act of 1934, as amended, and such approvals required in
connection with the listing of the Placement Shares on the NYSE American;
provided, however, that we do not express any opinion as to any necessary
qualification under the securities or blue sky laws of the various jurisdictions
in which the Placement Shares are being offered by Cowen or any approval of the
underwriting terms and arrangements relating to the offering of the Placement
Shares by the FINRA.

 



 

 

 

(vii)The Common Stock, when issued and delivered by the Company pursuant to the
terms of the Sales Agreement against payment of the consideration set forth
therein, will be duly authorized, validly issued, fully paid and nonassessable.

 

(viii)The issuance and sale of the Placement Shares by the Company is not
subject to preemptive or other similar rights arising under the Charter or
Bylaws of the Company or under any agreement listed in Schedule 1 hereto.

 

(ix)To our knowledge, except as otherwise described in the Registration
Statement, the Prospectus, the documents incorporated therein by reference or
the exhibits filed in connection therewith, there are no persons with
registration or other similar rights to have any securities registered pursuant
to the Registration Statement, except for persons who have waived such rights or
who have been given proper notice and have failed to execute such rights within
the time or times required under the terms and conditions of such right.

 

(x)At the time the Registration Statement became effective, the Registration
Statement and, as of the date of the Sales Agreement and the date hereof, the
Prospectus (in each case, other than the financial statements, financial
schedules and other financial and statistical data included or incorporated by
reference in, or excluded from, the Registration Statement and the Prospectus,
as to which we express no opinion) each appeared on its face to comply as to
form in all material respects with the requirements of the Securities Act and
the rules and regulations of the Commission promulgated thereunder. For purposes
of this paragraph, we have assumed that the statements made or incorporated by
reference in the Registration Statement and Prospectus are correct and complete.

 

(xi)The statements under the caption “Description of Capital Stock” in the
Prospectus, insofar as such statements constitute a summary of the legal matters
referred to therein, fairly summarize the matters set forth therein in all
material respects as of the date of such statements.

 

(xii)To our knowledge, there are no actions, suits or proceedings or inquiries
or investigations, pending or threatened, against the Company or any of its
officers and directors or to which the Company’s assets (excluding the Company’s
direct or indirect interests in its subsidiaries) are subject, at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority, arbitration panel or agency that
are required to be described in the Prospectus or the documents incorporated
therein by reference but are not so described.

 

(xiii)The Company is not an “investment company” required to register under the
Investment Company Act of 1940, as amended, (the “1940 Act”) or a company
“controlled” by an “investment company” within the meaning of the 1940 Act.

 

(xiv)The Common Stock to be issued and sold by the Company pursuant to the Sales
Agreement are duly listed, and admitted and authorized for trading, subject to
official notice of issuance, on the NYSE American.

 

(xv)The Registration Statement became effective under the Securities Act on May
1, 2017 and, to our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued under the Securities Act or proceedings
therefor initiated or threatened by the Commission.

 



 2

 

 

In addition, we have reviewed the Registration Statement and the Prospectus and
participated in conferences with officers and other representatives of the
Company, representatives of independent public accountants for the Company at
which the contents of the Registration Statement and the Prospectus and related
matters were discussed, although we are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Registration Statement and the
Prospectus and have not made any independent check or verification thereof,
during the course of such participation, nothing has come to our attention that
leads us to believe that the Registration Statement, at the time such
Registration Statement became effective and as of the date of the Sales
Agreement, contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading or that the Prospectus, as of the date of the
Sales Agreement or the date hereof, included or includes an untrue statement of
a material fact or omitted or omits to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading (it being understood that we express no belief
with respect to the financial statements, financial schedules and other
financial or statistical data included or incorporated by reference in, or
excluded from, the Registration Statement or the Prospectus).

 

The limitations inherent in the independent verification of factual matters and
the character of determinations involved in the preparation of a disclosure
document are such, however, that we do not assume any responsibility, except as
otherwise stated in opinion 11. above, for the accuracy, completeness or
fairness of the statements contained in the Registration Statement or Prospectus
or any amendments or supplements thereto (including any of the documents
incorporated by reference therein).

 



 3

 

 

Exhibit 7(n)(ii)

 

Matters to be covered by subsequent Company Counsel Opinions

 

The Registration Statement, when it became effective, and the Prospectus and any
amendment or supplement thereto, on the date of filing thereof with the
Commission, complied as to form in all material respects with the requirements
for registration statements on Form S-3 under the Securities Act and the rules
and regulations of the Commission thereunder, and each of the documents
incorporated by reference in the Registration Statement or the Prospectus, or
any amendment or supplement thereto, on the date of filing thereof with the
Commission, complied as to form in all material respects with the requirements
of the Exchange Act and the rules and regulations of the Commission thereunder;
it being understood, however, that we express no opinion with respect to the
financial statements, schedules or other financial or statistical data included
or incorporated by reference in, or omitted from, the Registration Statement or
the Prospectus or any other document. In passing upon the compliance as to form
of the Registration Statement and the Prospectus and any other document, we have
assumed that the statements made and incorporated by reference therein are
correct and complete.

 

(a)           The Registration Statement became effective under the Securities
Act on May 1, 2017 and, to our knowledge, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act or proceedings therefor initiated or threatened by the Commission.

 

(b)           To our knowledge, there are no actions, suits or proceedings or
inquiries or investigations, pending or threatened, against the Company or any
of its officers and directors or to which the Company’s assets (excluding the
Company’s direct or indirect interests in its subsidiaries) are subject, at law
or in equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority, arbitration panel or agency that
are required to be described in the Prospectus or the documents incorporated
therein by reference but are not so described.

 



 

 

 

In addition, we have participated in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants for the Company, and your representatives, at which the contents of
the Registration Statement and the Prospectus and related matters were discussed
and, although we are not passing upon, and do not assume any responsibility for,
the accuracy, completeness or fairness of the statements contained or
incorporated by reference in the Registration Statement and the Prospectus,
during the course of such participation, no facts came to our attention that
caused us to believe that the Registration Statement, at the time it became
effective and as of the date hereof, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or that the Prospectus
(including the Incorporated Documents), as of its date and as of the date
hereof, contained an untrue statement of a material fact or omitted to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; it being understood
that we express no belief with respect to the financial statements, schedules
and other financial and statistical data included or incorporated by reference
in the Registration Statement or the Prospectus.

 

* Note: “Registration Statement” and “Prospectus” will be defined to include
documents incorporated by reference therein (“Incorporated Documents”).

 



 2

 

 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and elected _______________________, of
Corindus Vascular Robotics, Inc. (“Company”), a Delaware corporation, does
hereby certify in such capacity and on behalf of the Company, pursuant to
Section 7(m) of the Sales Agreement dated August 31, 2018 (the “Sales
Agreement”) between the Company and Cowen and Company, LLC, that to the best of
the knowledge of the undersigned.

 

(i)            The representations and warranties of the Company in Section 6 of
the Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change (as defined in the Sales Agreement), are
true and correct on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof with the same force and effect as if expressly made on and as of
the date hereof except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date;
and

 

(ii)           The Company has complied in all material respects with all
agreements and satisfied all conditions on its part to be performed or satisfied
pursuant to the Sales Agreement at or prior to the date hereof.

 



  By:       Name:     Title:       Date:         

 



 

 